ORDER

Appellant, John M. Hale (“husband”), appeals from an order entered in the Circuit Court of St. Louis County dismissing his motion to modify that portion of his dissolution decree relating to child support and child custody. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.